Citation Nr: 1413533	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals an Appellate Brief dated in  February 2014.  The remainder of the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service.

3.  Although the Veteran hascurrent bilateral hearing loss to an extent recognized as a disability for VA purposes, no hearing loss was credibly shown in service or for many years thereafter, and the most probative opinion to address the medical relationship, if any, between the current disability and service weighs against the claim.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Pertinent to this appeal, a pre-rating letter dated December 2009 provided notice to the Veteran explaining  what information and evidence was needed to substantiate his claim for service connection for bilateral hearing loss, what information and evidence must be submitted by him,  and what information and evidence would be obtained by VA.  The December 2009 letteralso provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  This letter meets the VCAA's timing of notice requirement and  content of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and the report of a June 2010 VA audiology examination.  Also of record and considered in connection with the claim are various statements by Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Board notes, in particular, that the VA examination and opinion obtained are adequate for adjudication of the claim for service.  That report documents the examiner's interview with the Veteran, review of the record, and a full audiological evaluation, to include appropriate testing.  Although, in his July 2010 VA Form 9, the Veteran alleged  his VA examination was inadequate because VA had not retrieved his entry and exit audiology examination reports from his military personnel file prior to the scheduled VA examination, in a December 2013 VA Form 646, his representative clarified  that this was not the case. Notably, no other challenge to the adequacy of the VA examination and opinion has been advanced.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that his bilateral hearing loss was caused by his in-service noise exposure, including his work with artillery, small arms and exposure to mortars in Vietnam.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309(a) . See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

The Veteran's service treatment records include the report of a September 1966 service entrance examination that was negative for any relevant abnormalities, and the Veteran denied hearing loss or ear trouble in the contemporaneous Report of Medical History.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5

0
LEFT
10
5
5

10

A November 1968 service discharge examination was also negative for any relevant abnormalities.  The contemporaneous  Report of Medical History notes no  ear trouble or hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5

5
LEFT
0
5
0

5

The remaining service treatment records are negative for any complaints, treatments, or diagnoses related to hearing loss.  

While the Veteran's service records do not document any hearing loss in either ear, as indicated above, such is not necessarily fatal to the claim.  Here, post service records document that the Veteran currently has hearing loss to an extent recognized as a disability in for VA purposes. 

The report of an October 2009 private audiological evaluation documents that audiometric testing revealed the following thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
75
85
LEFT
15
15
20
80
90

The private examiner diagnosed severe high frequency sensorineural hearing loss.  

A  June 2010 VA examination documents that audiometric testing revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
30
75
90
LEFT
15
25
30
80
95

The examiner diagnosed normal to profound sensorineural hearing loss in bilateral ears.  

The above-cited testing results establish current disability for purpose of service connection.  Furthermore, the record supports a finding that the Veteran likely had significant in-service noise exposure-which is in-service injury.

While the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran reported in October 2009 that he was present for fire missions almost daily, which lasted between thirty and forty minutes each time.  He was approximately thirty to fifty feet away from these guns during fire missions without hearing protection.  He reported that his ears would pop and ring after each mission.  The Board notes that his DD Form 214 reveals that the Veteran was awarded a Combat Infantryman's Badge, which in and of itself suggests that the Veteran was exposed to noise associated with gunfire in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154.  

Notwithstanding the Board's findings as to current disability and in-service injury, however, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

Post-service records indicate that the first documented evidence of any hearing loss was in the October 2009 private examination report.  Despite the Veteran's likely  in service noise exposure, there is no objective or other credible indication that his  hearing loss had its onset during service or shortly thereafter,  Rather, the first competent, credible evidence of hearing loss was approximately 40 years after the Veteran separated from service.  Such period is well beyond the one-year period for establishing service connection for an organic disease of the nervous system-to include hearing loss-on a presumptive basis.  See 38 C.F.R. § 3.307(a)(3).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  The October 2009 private examiner found that the Veteran's hearing loss was secondary to noise exposure in service.  Conversely, the June 2010 VA examiner concluded that the Veteran's hearing loss was less likely than not due to military service.  

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

As for opinion evidence in support of the claim, the October 2009 private examiner opined that the Veteran's hearing loss was secondary to military service.  However, no rationale was provided in support of this opinion.  A medical opinion which only contains data and conclusions and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The October 2009 private opinion is therefore afforded little, if any, probative weight.  

By contrast, the June 2010 VA examiner found that there was less likely than not a relationship between current hearing loss and service.  This opinion was based on  examination of the Veteran, consideration of the Veteran's medical history and assertions, and is supported by clearly-stated rationale.  Notably, in reaching her opinion, the VA examiner specifically noted that  there were no  threshold shifts between entrance and exit from service, in addition to the normal findings at separation-as opposed to relying only on normal findings at separation.  See  Hensley, supra.  The examiner also noted that acoustic trauma in service would not necessarily result in hearing loss at the frequencies evaluated.  As, under these circumstances, the Board accepts this opinion as highly probative of the medical nexus question, the Board, in turn, finds that the most persuasive opinion on this point weighs against the claim.  

In addition to the objective evidence noted above, the Board has considered the Veteran's lay assertions advanced in support of this appeal, but finds that such assertions provide no persuasive support for the claim.

As sensorineural hearing loss has been included among the chronic disease subject to presumptive service connection, the Veteran may be able to support his claim on the basis of continuity of symptoms.  Notably, the Veteran, as a layperson is competent to report matters within his personal knowledge, such as the onset, and continuity, of symptoms of diminished hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).

Here, the Veteran's October 2009 statement that, since being exposed to noise during his tour of duty in Vietnam, his hearing had not been the same, suggests the onset of hearing problems in service which have continued to date.  However, such assertions conflict sharply with the fact that the Veteran denied hearing loss as well as ear trouble of any sort in his November 1968 Report of Medical History at separation, and the complete absence of any documented complaint, finding , diagnosis or testing result pertaining to any diminishment in the Veteran's hearing  for approximately 40 years after service.  As such, while competent, when considered in light of the record as a whole, any current assertions as to onset and continuity of diminished hearing-advanced in connection with a claim for monetary benefits-are simply not deemed credible.   

Furthermore, as for any attempt to assert the existence of a medical nexus on the basis of his own lay assertions, the Veteran is not competent to attribute his hearing loss to his in-service noise exposure.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of hearing loss and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may  consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current hearing loss is etiologically-related to  his in-service noise exposure-the matter upon which this claims turns-is not a matter  within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


